Citation Nr: 0700335	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-19 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to March 
1976.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for flat 
feet.

The veteran appealed the RO's decision and in June 2004, he 
testified before the undersigned Veterans Law Judge sitting 
at the RO.  In an October 2005 decision, the Board denied 
service connection for flat feet.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the matter was pending before the Court, in August 2006, the 
veteran's then-attorney and a representative of VA's General 
Counsel, on behalf of the Secretary, filed a joint motion for 
remand.  In an August 2006 order, the Court granted the 
motion, vacated the Board's October 2005 decision, and 
remanded the matter to the Board for further development and 
readjudication.


FINDING OF FACT

The veteran's bilateral pes planus (flat feet) preexisted 
service and such disability was not aggravated therein.


CONCLUSION OF LAW

Disability due to flat feet was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a July 2002 letter issued prior to the 
initial unfavorable decision on his claim, the RO notified 
the veteran of the information and evidence needed to 
substantiate and complete a claim of service connection, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letter also 
generally advised the veteran that VA would assist him in 
obtaining additional information in support of his claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), aff'd, No 
02-1077 (Fed. Cir. Dec. 21, 2006).

In that regard, the Board notes that for the disability for 
which service connection is sought in this case, 
Dingess/Hartmann elements (1), (2), (4), and (5) are not at 
issue.  With respect to element (4), the Board finds that the 
veteran received adequate notification in the VCAA letter 
discussed above.  It is also noted that the applicable 
criteria were discussed in the rating decision on appeal, in 
the various statements of the case, and in the Board's now-
vacated October 2005 decision.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  



Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA clinical records.  Despite being 
given the opportunity to do so, the veteran has neither 
submitted nor identified any additional post-service VA or 
private clinical records pertaining to his claim.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2006).  

The veteran has also been afforded an October 2002 VA medical 
examination in connection with his claim.  The report of that 
examination is of record, as is a July 2003 addendum to the 
examination report.  The Board has also obtained a March 2005 
VHA opinion from a VA podiatrist.  See 38 C.F.R. § 
3.159(c)(4) (2006).  The Board finds that these reports 
provide the necessary medical opinions.  Neither the veteran 
nor his representative has argued otherwise.  For that 
reason, the Board concludes that an additional examination is 
not necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  In that regard, the Board notes that the 
sole basis for the August 2006 joint motion was the Board's 
failure to provide adequate reasons and basis for its 
decision on the merits of the claim of service connection for 
flat feet.  There were no comments as to the actions taken by 
VA to fulfill its VCAA obligations to the veteran.  The Court 
has stated that advancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties, and that such a practice hinders the 
decision-making process and raises the undesirable specter of 
piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991); see also Fugere v. Derwinski, 1 Vet. App. 
103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992).  The 
Board is therefore confident that if there were any 
substantive comments concerning the VA's VCAA obligations, 
such would have surfaced in the prior joint motion so that 
any deficiencies could be corrected.

In view of the foregoing, the Board finds that a remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Thus, no further notification or development action 
is necessary on the issue now being decided.  Again, neither 
the veteran nor his representative has argued otherwise.  

Background

On his October 1974 military enlistment medical examination, 
the veteran denied a history of foot trouble.  The examiner 
noted that the veteran had second degree pes planus, 
asymptomatic.  The veteran's physical profile was noted to be 
"1" in all categories.  See Odiorne v. Principi, 3 Vet. 
App. 456, 457 (1992) (observing that the "PULHES" profile 
reflects the overall physical and psychiatric condition of 
the veteran on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level 
of medical fitness for retention in the military service)).

In-service medical records show that on three occasions in 
January 1976, the veteran sought treatment for a foot 
problem.  He reported that he had had pain in both feet for 
the past month, with extreme pain on standing, walking and 
running.  X-ray studies showed bilateral pes planus.  

On January 27, 1976, the veteran was seen for a consultation 
in the podiatry clinic.  Examination revealed rigid flat feet 
with pain in the arches.  The podiatrist concluded that there 
was no effective treatment for the veteran's disability.  In 
February 1976, a Medical Board determined that the veteran 
had severe, symptomatic, congenital flat feet, a condition 
that had not responded to treatment and was interfering with 
his ability to perform his duties.  The Medical Board 
therefore recommended discharge from service.  

According to a February 3, 1976, Physical Profile Record 
completed in connection with the Medical Board Proceedings, 
it was determined that the veteran was not medically 
qualified for duty due to severe, congenital flat feet, 
symptomatic.  A box on the form was check marked indicating 
that the condition was permanent.  The veteran was assigned a 
P-3, reflecting that "the condition pertains to physical 
capacity and stamina and that the individual suffers from a 
medical condition or physical defect that demands particular 
assignment restrictions."  See August 2006 joint motion, at 
page 4.  

A February 4, 1976, document entitled Medical Board 
Proceedings notes that the veteran was unfit for service due 
to bilateral pes planus, severe, symptomatic.  This document 
notes that the veteran's pes planus had existed prior to 
service (indeed had existed since the veteran's birth), and 
had not been aggravated by active duty.  

At the veteran's February 1976 military separation medical 
examination, the examiner diagnosed bilateral pes planus, 
severe, symptomatic.

In September 1997, the veteran submitted an application for 
VA pension benefits, stating that he was unable to work due 
to several disabilities.  His application, however, is 
conspicuously silent for any mention of flat feet, as is 
medical evidence received in support of the claim.  In fact, 
at a February 1998 VA medical examination, it was noted that 
the veteran walked well.  

In July 2002, the veteran submitted an original claim of 
service connection for flat feet.  

In support of his claim, the RO obtained VA clinical records 
showing that in August 2002, the veteran sought treatment for 
burning pain in his feet, which he indicated worsened with 
long periods of standing.  X-ray studies showed mild 
hypertrophic degenerative osteoarthritis, bilateral feet, and 
a tiny plantar spur of the calcaneal bone.  The diagnosis was 
bilateral pes planus and alcoholic bilateral paresthesias.  

The veteran underwent VA medical examination in October 2002, 
at which he claimed to have experienced painful feet since 
service.  Examination showed that the veteran walked with a 
normal gait.  When he stood on his toes, he reproduced his 
arch nicely and exhibited normal heel varus.  The diagnosis 
was bilateral pes planus.  After reviewing the veteran's 
claims folder, the examining VA physician concluded it was 
not as least as likely as not that that veteran's preexisting 
pes planus was aggravated during service beyond normal 
progression or became permanently worse during service.  The 
VA physician explained that pes planus was a very common 
congenital abnormality.  He indicated that he could not 
imagine any activity that could make an asymptomatic pes 
planus become symptomatic, unless there was some fracture or 
major ligamentous injury, neither of which was documented in 
the veteran's service medical records.  

In a July 2003 addendum, the examiner elaborated on his 
opinion.  He noted that the veteran had severe, symptomatic, 
bilateral pes planus on discharge in 1976.  Because he did 
not know the veteran's pre-service level of disability or 
pain, the examiner indicated that it would be his opinion 
that "in some way the service aggravated his feet and may 
have aggravated his pre-service condition to some degree."  
He explained that, traditionally, the degree to which pes 
planus could be aggravated by ambulation, running, hiking, or 
even the most intensive physical exertion would be limited 
and certainly would not produce severe long-term disability.  
He concluded that the veteran's flat feet became more 
symptomatic, or more specifically, caused more foot pain, 
during service than the veteran experienced prior to service.

At his June 2004 Board hearing, the veteran testified that he 
had had no problems with his feet prior to service.  He 
indicated that during service, however, he developed severe 
symptomatology for which he was discharged.  The veteran 
claimed that he received treatment for his feet on a 
continuous basis after his separation from service, although 
he was unable to remember specific dates or treatment 
providers.  He indicated that his current symptoms included 
bilateral foot pain, which prevented him from standing or 
walking for long periods.  

In March 2005, a VA podiatrist responded in a written opinion 
to the following questions posed by the Board:  (1) Is 
congenital, flexible pes planus best medically characterized 
as a defect or a disease; (2) Did the veteran experience a 
permanent worsening, or just a symptomatic flare-up, of his 
congenital, flexible flat feet in service; (3) Was any 
permanent worsening of the congenital, flexible flat feet due 
to the natural progress of the disorder; and (4) If the 
veteran's congenital, flexible flat feet permanently 
increased in severity in service beyond normal progression, 
is it likely, unlikely, or at least as likely as not that any 
of the veteran's current bilateral foot symptoms are 
attributable to such worsening in service?

In his opinion, the VA podiatrist responded that:  

(1)	Congenital, flexible pes planus is best 
characterized as a defect.  As with all defects, the 
part in question is functional.  However, failure to 
the part becomes more evident when stress is applied 
[past] the defect threshold.  In other words, the 
patient's condition, however asymptomatic prior to his 
time in service, became symptomatic while taking part 
in training exercises such as running and hiking.  
These activities applied a stress that caused the 
symptoms the veteran experienced and was treated for in 
service.  

(2)	The symptoms associated with the congenital, flexible 
pes planus would naturally dissipate once the stress is 
removed unless there was an incident that caused injury 
to the patient's feet.  It is the opinion that the 
patient experienced a symptomatic flare-up of his 
congenital, flexible pes planus.  

(3)	Congenital, flexible pes planus with time would 
naturally progress and worsen, revealing symptoms as 
one age and gain weight.  The aging process would 
weaken ligaments/tendons that supports the feet and the 
weight gain would provide increased stress to the feet.  
These factors would cause symptoms to be evident in a 
person with congenital, flexible pes planus as the 
person advanced in age.

(4)	It is the opinion that the patient's congenital, 
flexible pes planus current permanent increase in 
severity is highly unlikely attributable to such 
worsening in service.  


Applicable Law

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304 (2006).

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2006).

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

Analysis

The veteran seeks service connection for flat feet on the 
basis of aggravation.  Specifically, he claims that his pes 
planus was asymptomatic prior to service and was aggravated 
during service, to the point that he required a medical 
discharge.  

As set forth above, the law presumes a veteran to be in sound 
condition when enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In this case, the veteran's service enlistment medical 
examination report contains a clear diagnosis of second 
degree pes planus.  Thus, the Board finds that the 
presumption of sound condition at service entrance does not 
attach in this case.  See Crowe v. Brown, 7 Vet. App. 238, 
245 (1994); see also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).  

The United States Court of Appeals for the Federal Circuit 
has held that in cases such as this, where a preexisting 
disorder is noted upon entry into service, the veteran cannot 
bring a claim for service connection for that disorder, but 
may bring a claim for service-connected aggravation of that 
disorder.  In such cases, the burden falls on the veteran to 
establish aggravation under 38 U.S.C.A. § 1153.  See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, 
however, the burden shifts to the government to show a lack 
of aggravation by establishing that the increase in 
disability is due to the natural progress of the disease.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, on the basis of all the evidence of record 
pertaining to the manifestations of the veteran's pes planus 
prior to, during, and subsequent to service, the Board 
concludes that the evidence of record does not show that the 
underlying disorder increased in severity during active 
service.  38 U.S.C.A. 1153, (West 2006); 38 C.F.R. 3.306 
(2006).  Under these circumstances, the presumption of 
aggravation is not for application.  See Beverly v. Brown, 9 
Vet. App. 402, 405 (1996).

In this case, the Board concedes that the veteran's pes 
planus was asymptomatic prior to service and became 
symptomatic during service.  Indeed, his pes planus was 
characterized as severely symptomatic at the time of his 
discharge from service.  However, the fact that the veteran 
exhibited symptoms in service, in and of itself, is not 
sufficient to show that the underlying condition, as 
contrasted to the symptoms, worsened.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); Hunt, 1 Vet. App. at 296; Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  

In that regard, the Board has considered the February 1976 
Physical Profile Record that contains a checkmark to the 
effect that the veteran's severe, congenital flat feet 
condition was permanent.  A Medical Board Proceedings 
document completed the following day, however, concluded that 
the veteran's congenital pes planus had existed prior to 
service and had not been aggravated by active duty.  

Moreover, the Board notes that the post-service record is 
devoid of any clinical records showing that the veteran 
received medical treatment for his pes planus immediately 
after service or for many years after his service separation.  
In fact, the record contains no clinical record of post-
service medical treatment for, let alone complaints of, pes 
planus until 2002, more than 26 years after the veteran's 
separation from service.  Although the veteran has recently 
claimed that his pes planus has remained consistently 
symptomatic since service, the conspicuous 26-year gap in 
treatment records is persuasive evidence against the claim 
and strengthens the conclusion that the veteran's in-service 
pes planus symptoms represented a temporary flare-up, rather 
than a permanent increase in the severity of the underlying 
condition.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

In other words, the credible, objective evidence of record 
shows rather clearly that in-service, the veteran was unable 
to complete his military training due to foot pain from pes 
planus; however, after service, there is no credible, 
objective evidence showing continued symptoms, indicating 
such symptoms subsided when the veteran avoided strenuous 
activity.  This supports the conclusion that the veteran's 
pes planus was not permanently aggravated by service.  

The Board notes that this conclusion is further supported by 
the post-service medical opinions of record.  In that regard, 
the record includes a March 2005 medical opinion from a VA 
podiatrist who concluded that the veteran's pes planus was 
not aggravated during service.  In that regard, he explained 
that although the veteran's pes planus was asymptomatic prior 
to service and became severely symptomatic therein, such in-
service symptoms represented a temporary flare-up of his pes 
planus.  Based on his review of the claims folder, the 
examiner concluded that it was "highly unlikely" that the 
veteran's underlying pes planus underwent a permanent 
increase in disability during service.  

The Board finds that the March 2005 medical opinion is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a doctor of podiatric medicine who 
clearly has the expertise to opine on the matter at issue in 
this case.  In addition, he addressed the veteran's 
contentions, gave a considered rationale for his opinion, and 
based such opinion on a review of the veteran's claims 
folder.  For these reasons, the Board finds that the March 
2005 VHA opinion is the most probative opinion in this case.  

The Board further notes that this opinion appears to be 
supported by the earlier opinions provided by the VA 
physician in October 2002 and July 2003.  In the October 2002 
opinion, the VA examiner concluded unequivocally that it was 
not as least as likely as not that that veteran's preexisting 
pes planus was aggravated during service beyond normal 
progression or became permanently worse during service.  

In a July 2003 clarifying opinion, the examiner indicated 
that "in some way the service aggravated his feet and may 
have aggravated his pre-service condition to some degree."  
Taken out of context, such statement would appear to support 
the veteran's claim.  When read in the context of the October 
2002 opinion and the remainder of the July 2003 opinion, 
however, it weighs against the claim.  

In that regard, in the original October 2002 opinion, the 
examiner indicated that he could not imagine any activity 
that could make an asymptomatic pes planus become 
symptomatic, unless there was some fracture or major 
ligamentous injury, neither of which was documented in the 
veteran's service medical records.  In the July 2003 
addendum, he clarified that pes planus could become 
symptomatic due to physical activity, but that even the most 
intensive physical exertion would not produce severe long-
term disability.  He concluded, as did the VA podiatrist in 
March 2005, that the veteran's flat feet became more 
symptomatic, or more specifically, caused more foot pain, 
during service than prior to service.  However, the Board 
finds that he did not conclude that the fact that the 
veteran's pes planus became symptomatic during service was 
evidence that the underlying disability permanently increased 
in severity.  Davis v. Principi, 276 F. 3d 1341, 1346-47 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

Even assuming for discussion purposes that the July 2003 
opinion is read to support the veteran's claim, the Board 
finds that it is less probative than the March 2005 VHA 
opinion.  Read as a supportive opinion, the July 2003 opinion 
is inconsistent with the previous October 2002 opinion 
provided by the examiner, as well as the other evidence of 
record, which does not provide any clinical evidence to 
support a post-service continuation of the pes planus 
symptoms.  Moreover, the record does not show that the July 
2003 VA medical examiner had specialized expertise in the 
field of podiatry, as did the examiner who provided the March 
2005 VA medical opinion.  

The Board has also considered the veteran's statements that 
he currently has a pes planus disability due to his period of 
service.  Even though he is competent to provide testimony as 
to his foot symptoms, or other matters within his personal 
observation, since he is not a medical professional he is not 
competent to state that the underlying pathology of his 
bilateral pes planus was aggravated for VA purposes during 
his period of active service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the Board is unable to assign 
probative value to the veteran's assertions in this regard.

In summary, the service medical records of the veteran's in-
service pes planus symptoms, as well as the lack of post-
service medical evidence to document symptoms or treatment 
for pes planus, and the October 2002, July 2003, and March 
2005 VA medical opinions, in the aggregate, preponderate 
against in-service permanent aggravation of the veteran's pes 
planus.  See Jordan v. Principi, 17 Vet. App. 261 (2003).  


ORDER

Service connection for flat feet is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


